DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1, 7, 22, and 23 have been amended.  Claims 1-12 and 17-24 are pending with claims 1-7 and 21-24 under examination with claims 8-12 and 17-20 withdrawn.
Applicant's arguments, see middle, filed 1, with respect to the claim objections have been fully considered and are persuasive.  The claim ob of 1220 have been withdrawn. 
Applicant's arguments filed 12 February 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Applicant argues "that the combination of Joshi and Anderson do not necessarily possess the characteristics of the claimed product.  Indeed, as pointed out by the Office, the features recited in the claims show these characteristics not possessed in the compositions of Joshi and Anderson.  (Office Action, pp. 3-4).  More specifically, independent claim 1 makes it clear that the particular characteristic in the claimed composition is realized when heated: 'the melting points ... are such that the plurality of first HMT particles bond with the plurality of second HMT particles by diffusion of the LMT material of the plurality of LMT particles into the second HMT material of the plurality of first HMT particles and the plurality of second HMT particles when 
"Since the composition recited in independent claim 1 has this particular characteristic that is realized when the composition is heated and neither Joshi nor Anderson disclose such a characteristic, the claim is allowable in light of MPEP 2112.01(I)."
The Examiner responds that US '204 in view of US '809 teaches the plurality of the first HMT particles having the first HMT material of silver (m.p. 961°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements), nickel (m.p. 1453°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements), copper (m.p. 1084°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) or aluminum (m.p. 660°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) ([0033] US '204), the second HMT material of silver (m.p. 961°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) or nickel (m.p. 1453°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) ([0033] US '204), the plurality of the second HMT particles having third HMT material of nickel (m.p. 1453°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) ([0007] US '891), and the plurality of the LMT particles having the LMT material of tin (m.p. 232°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) or indium (m.p. 156°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements) ([0036] of US '204), in US '204 in view of US '891, which are identical or substantially identical to the plurality of the first HMT material of silver (m.p. 961°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements), nickel (m.p. 1453°C, as evidenced by "REFERENCE SHEET: Melting Points" by American Elements), copper (m.p. 1084°C, as evidenced by 

Applicant argues that "a person having ordinary skill in the art would never be motivated to combine the teachings of Joshi and Anderson to arrive at the combination asserted by the Office.  This is generally because the particles disclosed in Joshi are used for a wholly different purpose than the particles disclosed in Anderson.  Specifically, Joshi relates to compositions that are used for transient liquid phase bonding that results in tuned mechanical properties of the 
The Examiner responds that while US '204 and US '809 may have different purposes or solve different problems, it is also noted that there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference.  Applicant's argument would improperly restrict the meaning of "obvious" under 35 U.S.C. 103.  Further, given US '204 and US '891 are both drawn to metallic bonding compositions using Cu, Ni, and Sn, and given US '891 provides proper motivation to combine, namely, using separate Ni particles in a bonding composition that can readily be selected to comprise substantially identical chemical compositions in order to stabilize the hexagonal (Cu,Ni)Sn phase and improve the resistance to joint cracking due to thermal cycling, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to combine US '204 and US '809, absent evidence to the contrary.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0108204 (herein US '204) in view of US 2017/0095891 (herein US '891).
US '204 discloses a transient liquid phase composition (TLP) comprising a plurality of first and second particles in an embodiment (generally p. 3; see also Fig. 2).  The first TLP particles comprise a core-shell structure with a core formed from a first high melting temperature (HMT) material and a shell formed from a second HMT material [0032]; these particles are analogous to the first HMT particles instantly claimed.  The second TLP particles are formed from a low melting temperature material (LMT) that has a melting temperature lower than that of the HMT materials [0032].  The HMT materials have a melting point greater than a TLP sintering temperature of the TLP composition and the plurality of LMT particles have a melting point less than the TLP sintering temperature; the melting points of tin (232°C) and indium (157°C), elements that make up the LMT particles [0033], are less than the about 250°C taught as a process range in [0022].  Additionally, in order to generate a liquid phase of the compositions the process must be performed at a temperature in between the melting temperature of the LMT and the melting point of the matrix such that the LMT particles will melt while the HMT particles will not; in relation to the claim, this means the TLP sintering temperature (process temperature) must be between the melting point of the LMT and the lowest melting point of the HMT material.
US '204 does not explicitly disclose a plurality of second HMT particles wherein each of the plurality of second HMT particles are formed from a third HMT material.
However, US '891 teaches that in a composite solder material of copper and low melting Sn, providing high melting Ni-containing reinforcement powder is used to stabilize the 
US '204 and US '891 are in the same field of endeavor as they both relate to improving powder compositions that undergo a liquid phase transformation (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the TLP composition of US '204 by providing the composition with high melting Ni powder when the core-shell HMT particles are made of copper and the LMT particle are made of Sn as taught by US '891 in order to stabilize the hexagonal (Cu,Ni)Sn phase and provide an electrically conductive matrix that is resistant to joint cracking.

Regarding the claim limitations of the first and second HMT materials being selected such that the first HMT particles provide a localized variation in stiffness of a bond layer formed from the TLP composition and wherein the melting point of the first HMT material, the second HMT material, and the third HMT material and the melting point of the plurality of LMT particles are such that the plurality of first HMT particles bond with the plurality of second HMT particles by diffusion of the LMT material of the plurality of LMT particles into the second HMT material of the plurality of first HMT particles and the plurality of second HMT particles when heated, creating an intermetallic alloy having a graded ductility across a thickness of the bond layer, neither US '204 nor US '891 expressly disclose these limitations.
However, "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01(I).

	Therefore, a prima facie case of obviousness has been shown against claim 1 as amended.

Regarding claim 2, the first HMT (core) of the TLP composition disclosed by US '204 may be nickel, silver, copper, or aluminum [0033].

Regarding claim 3, the second HMT (shell) of the TLP composition disclosed by US '204 may be nickel or silver [0033].

Regarding claim 4, the third HMT particles is provided by US '891 as Ni-containing powder (abstract).

Regarding claim 5, the LMT of US ‘204 may be tin or indium [0033].  Additionally, the LMT of US '891 is a tin alloy [0014].

Regarding claim 6, US '204 discloses that the weight concentration of the LMT material is a results effective variable in terms of achieving a desirable re-melting temperature and ductility, and this is achieved by appropriately selecting the diameters of the core, shell, or second parties, or the ratio of different particles [0033].  Such an effect for the modification of re-melting temperature is shown in Table 1 of US '204; lower weight concentrations of Sn (26.8 In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 21, while neither US '204 nor US '891 expressly teach that the plurality of first HMT particles, the plurality of second HMT particles, and the plurality of LMT particles increase growth kinetics of the TLP composition and decreases an amount of time necessary for TLP sintering relative to a binary intermetallic composition consisting of the plurality of first HMT particles and the plurality of LMT particles, per MPEP 2112.01(II): “‘Products of identical chemical composition can not have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.”  The obvious combination of US ‘204 in view of US ‘891 teach the use of a TLP composition with an identical chemical structure that meets claim 1 as amended.  Therefore, one of ordinary skill in the art would readily recognize that the claimed property of increased growth kinetics of the claimed TLP composition and thereby a decreased an amount of time necessary for TLP sintering relative to a binary intermetallic composition consisting of the plurality of first HMT particles and the plurality of LMT particles would be present in the TLP composition of the obvious combination of US ‘204 in view of US ‘891.

Regarding claim 22, while neither US '204 nor US '891 expressly teach that the first and second HMT materials are such that a TLP bond layer formed from the TLP composition includes a graded stiffness along a thickness of the TLP bond layer, per MPEP 2112.01(II): "'Products of identical chemical composition can not have mutually exclusive properties.' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id."  The obvious combination of US '204 in view of US '891 teach the use of a TLP composition with an identical chemical structure that meets claim 1 as amended.  Therefore, one of ordinary skill in the art would readily recognize that the claimed properties of graded stiffness along a thickness of the TLP bond layer formed from the TLP composition and would be present in the TLP composition of the obvious combination of US '204 in view of US '891.

Regarding claim 23, while neither US '204 nor US '891 expressly teach that the first and second HMT materials are such that the plurality of first HMT particles have a graded average diameter along a thickness of the TLP bond layer formed from the TLP composition, per MPEP 2112.01(II): "'Products of identical chemical composition can not have mutually exclusive properties.' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id."  The obvious combination of US '204 in view of US '891 teach the use of a TLP composition with an identical chemical structure that meets claim 1 as amended.  Therefore, one 

Regarding claim 24, while the second embodiment of US '204 does not expressly disclose that the shell of the core-shell particles may be copper, it does disclose that copper and nickel are both HMT materials [0018].  The LMT of US '204 may be tin or indium [0033], and the LMT of US '891 is a tin alloy [0014]; the third HMT material of the second HMT particles is provided by US '891 in the combination can the Ni reinforcement particles can be selected to be substantially pure Ni due to the scope of US '891 being to Ni-containing reinforcement particles [0026], thus inclusive to reinforcement particles that are substantially Ni.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the nickel or silver expressly taught as HMT materials of the shell of the core-shell particles for copper as US '204 indicates that copper is also a HMT material; see MPEP 2143(I)(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0108204 (herein US '204) in view of US 2017/0095891 (herein US '891) as applied to claim 1 above, and further in view of US 2008/0083748 (herein US '748).
The combination of US '204 and US '891 is a TLP that reads on instant claim 1 as discussed above.  This combination does not explicitly disclose an intended use of the TLP composition wherein the core of the plurality of first HMT particles comprise a graded average diameter along a thickness of a TLP bonding later formed from the TLP composition.

US '204, US '891, and US '748 are in the same field of endeavor as they relate to powder metallurgy in forming bonding compositions (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to use the combination of US '204 and US '891 where the cores of the first HMT particles comprise a graded average diameter along a thickness of a TLP bonding layer as taught by US '748 to efficiently and directionally heat the powder via microwave radiation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732


/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/20/2021